DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:

Regarding FIG. 5:  To be correct, it is suggested to change “Program” to “Programmed” since cells in this Vt distribution are programmed cells, and change “Erase” to “Erased” since cells in this Vt distribution are erased cells.  An alternative is to change “Program” to “Program State” and “Erase” to “Erase State”.

Regarding FIG. 6:  To be correct, it is suggested to change the wording in the box for step S610 to “RECEIVE PROGRAM COMMAND FOR MEMORY BLOCK INCLUDING ERASED CELLS OF WHICH THRESHOLD VOLTAGE IS SET AT A SET LEVEL OR HIGHER”.  See FIG. 5, wherein the set level is Vread.

Regarding FIG. 8:  To be correct, it is suggested to change the wording in the box for step S810 to “RECEIVE PROGRAM COMMAND FOR MEMORY BLOCK INCLUDING ERASED CELLS OF WHICH THRESHOLD VOLTAGE IS SET AT A SET LEVEL OR HIGHER”.




     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 2:  The phrase “to apply a first program operation voltage or a second program operation voltage to a plurality of word lines” means the disclosure needs to have support for an embodiment, wherein a first program operation voltage is applied to a plurality of word lines and an embodiment, wherein a second program operation is applied to a plurality of word lines.  Furthermore, if the second program operation voltage is to be referred to in a claim dependent on claim 1 then this means that the dependent claim is referring to claim 1, wherein the second program operation voltage is being applied to a plurality of word lines.  The problem is that the specification and drawings do not enable any person skilled in the art to apply the second program operation voltage to a plurality of word lines.  For example, FIG. 7 illustrates the second program operation voltage Vd being applied to ONLY ONE WORD LINE, the selected word line “Sel WL”.  Also see step S640 in FIG. 6 and S840 in FIG. 8.  Claims 3-5 depend on claim 2.

Regarding claim 6:  The phrase “to apply an erase voltage or a pass voltage to a plurality of word lines” means the disclosure needs to have support for an embodiment, wherein an erase voltage is applied to a plurality of word lines and an embodiment, wherein a pass voltage is applied to a plurality of word lines.  Furthermore, if the erase  voltage is to be referred to in a claim dependent on claim 6 then this means that the dependent claim is referring to claim 6, wherein the erase voltage is being applied to a plurality of word lines.  The problem is that the specification and drawings do not enable any person skilled in the art to apply the erase voltage to a plurality of word lines.  For example, FIG. 11 illustrates the erase voltage Vera being applied to ONLY ONE WORD LINE, the selected word line “Sel WL”.  Also see step S1030 in FIG. 10.  Claims 7-8 depend on claim 6.

Regarding claim 18:  The claim claims “memory cells coupled to the selected bit lines and the at least one selected word line are erased when threshold voltages of the memory cells are decreased by electrons introduced into a charge storage layer”; however, the disclosure discloses only the opposite, wherein threshold voltages of memory cells are INCREASED during an erase operation (see FIG. 5 and [0008]).  Also, inherently, due to the laws of physics, a threshold voltage of a floating gate transistor increases when electrons are introduced into the charge storage layer.  Accordingly, one of ordinary skill in the is not enabled to make and/or use the claimed invention.  Claims 19-20 depend on claim 18.
     For the purpose of examination, the claim will be interpreted as if “decreased” was “increased”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 9:  The claim refers to “the set level”, where there is no antecedent basis.  Then the claim states “a set voltage level” later in the claim, making it indefinite as to whether Applicant is attempting to refer to another level, different from the set voltage level, or to refer to the same set voltage level already referred to.  Claims 10-16 depend on claim 9.
     If Applicant intends to refer to refer to the same set level or set voltage level in the two instances then it is suggested to amend the claim as follows to address the above issues and to fix grammatical errors:

9.  A method of operating a memory device, the method comprising:
     programming memory cells from [[in]] an erase state, which are coupled to a selected word line in a memory block , wherein the threshold voltage of each of the memory cells is decreased to be less than a set level by using a hole injection method, and each of the memory cells in the erase state has a threshold voltage greater than or equal to [[a]] the set level.

Regarding claim 17:  The claim refers to “the set level”, wherein there is no antecedent basis.  Then the claim states “a set voltage level” later in the claim, making it indefinite as to whether Applicant is attempting to refer to another level, different from the set voltage level, or to refer to the same set voltage level already referred to.  Claims 18-20 depend on claim 17.
     If Applicant intends to refer to refer to the same set level or set voltage level in the two instances then it is suggested to amend the claim as follows to address the above issues and to fix grammatical errors:

17.  A method for operating a memory device, the method comprising:
     Erasing memory cells from [[in]] a program state, which are coupled to at least one selected word line in a memory block , wherein a threshold voltage of each of the memory cells is increased to be a set level or higher by using an electron charging method,  wherein each of the memory cells in the program state has a threshold voltage less than the [[a]] set  level.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/0310405 A1; hereinafter “Lee”).

Regarding claim 1:  Lee (FIG. 2b, FIG. 3b-c, FIG. 4, FIG. 13) teaches a memory device comprising: 
     a memory block (one of 210a-m in FIG. 4) including a plurality of memory cells; and 
     a peripheral circuit (row decoders etc.) configured to perform a program operation and 5an erase operation on the memory block, wherein the program operation is performed by using a hole injection method (FIG. 3B, FIG. 13, [0110]), and the erase operation is performed by using an electron charging method (FIG. 3C; [0069-0070]), wherein the plurality of memory cells are programmed (see programmed “0” state in FIG. 2b) when a threshold voltage of each of at least some of the plurality of memory cells 10is decreased to be less than a set level (4V or 1.0V as seen in FIG. 2b) in the program operation, and are erased (see Erased “1” state in FIG. 2b) when the threshold voltage of each of the plurality of memory cells is increased to be the set level or higher (4V or higher as seen in FIG. 2b) in the erase operation.

Regarding claim 2:  Lee teaches the memory device of claim 1, wherein the peripheral circuit 15includes: 
     a voltage generating circuit (ROW DECODER and BLOCK ROW DECODER circuitry in FIG. 4, FIG. 6a-b) configured to apply a first program operation voltage (-10V) or a second program operation voltage to a plurality of word lines coupled to the memory block in the program operation; and 
     a page buffer group (260 and 265 in FIG. 4) configured to apply a program inhibit voltage (0V; [0068]) 20or a program allow voltage (5V; [0068]) to bit lines connected to the memory block in the program operation.

Regarding claim 6:  Lee (FIG. 3c or FIG. 3d) teaches the memory device of claim 1, wherein the peripheral circuit includes:
     a voltage generating circuit configured to apply an erase voltage (+10.0V) or a pass voltage to a plurality of word lines coupled to the memory block in the erase operation; and
     a page buffer group configured to apply an erase inhibit voltage or an erase allow voltage (-10.0V) to bit lines coupled to the memory block in the erase operation.



Regarding claim 9:  In so far as definite Lee (FIG. 2b, FIG. 3b-c, FIG. 4, FIG. 13) teaches a method for operating a memory device, the method 5comprising: 
     programming memory cells in [from] an erase state (Erased state “1” in FIG. 2b), which are coupled to a selected word line in a memory block when the threshold voltage of each of the memory cells is decreased to be less than the set level [a set level] (4V or 1.0V as seen in FIG. 2b) by using a hole injection method (FIG. 3B, FIG. 13, [0110]), 10wherein each of the memory cells in the erase state has a threshold voltage greater than or equal to a set voltage level [the set level] (4V or higher as seen in FIG. 2b).

Regarding claim 17:  Lee (FIG. 2b, FIG. 3b-c, FIG. 4, FIG. 13) teaches a method for operating a memory device, the method 5comprising: erasing (erasing memory cells is illustrated in FIG. 3C; [0069-0070]) memory cells in [from] a program state (see programmed “0” state in FIG. 2b), which are coupled to at least one selected word line (WL) in a memory block (one of BLOCK 210a-m in FIG. 4) when [wherein,] a threshold voltage of each of the memory cells is increased to be the set level (a set level of 4.0V or 1.0V as seen in FIG.2b) or higher (to be in the Erased “1” state in FIG. 2b) by using an electron charging method (FIG. 3C; [0069-0070]), 10wherein each of the memory cells in the program state has a threshold voltage less than a set voltage level [the set level] (4.0V or higher as seen in FIG. 2b).

Regarding claim 18:  Lee (FIG. 3c or 3d) teaches the method of claim 17, wherein the erasing of the memory
cells by using the electron charging method includes:
     applying an erase allow voltage (-10.0V) to selected bit lines among a
plurality of bit lines of the memory block; and
     applying an erase voltage (+10.0v) to the at least one selected word line
among a plurality of word lines coupled to the memory block, and
     wherein memory cells coupled to the selected bit lines and the at
least one selected word line are erased when threshold voltages of the
memory cells are increased (see 112 rejection above) by electrons introduced into a charge storage
layer (FIG. 2b).

Claim(s) 1, 2, 6, 9, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2008/025140 A1; hereinafter “Lee_140”).


Regarding claim 1:  Lee_140 (FIG. 1c, FIG. 3, FIG. 4) teaches a memory device comprising:
      a memory block including a plurality of memory cells (each block in FIG. 4 is illustrated as block 355 in FIG. 3, which comprises strings of memory cells); and
      a peripheral circuit (circuitry 450 and 430 in FIG. 4, which are illustrated in more detail in FIG. 5 and FIG. 6) configured to perform a program operation and 5an erase operation on the memory block, wherein the program operation is performed by using a hole injection method ([0033]), and the erase operation is performed by using an electron charging method ([0033]), wherein the plurality of memory cells are programmed when a threshold voltage of each of at least some of the plurality of memory cells 10is decreased to be less than a set level (VEV in FIG. 1c) in the program operation, and are erased when the threshold voltage of each of the plurality of memory cells is increased to be the set level or higher (VEV or higher) in the erase operation.

Regarding claim 2:  Lee_140 teaches the memory device of claim 1, wherein the peripheral circuit 15includes: 
     a voltage generating circuit ([450] in FIG. 4 and FIG. 5) configured to apply a first program operation voltage (0V in FIG. 7a) or a second program operation voltage (VPGM in FIG. 7a) to a plurality of word lines coupled to the memory block in the program operation; and 
     a page buffer group ([430] in FIG. 4 and FIG. 6) configured to apply a program inhibit voltage (VBLn in FIG. 7a) 20or a program allow voltage (VBLn in FIG. 7a) to bit lines connected to the memory block in the program operation.

Regarding claim 6:  Lee_140 teaches the memory device of claim 1, wherein the peripheral circuit includes: 
     a voltage generating circuit ([450] in FIG. 4 and FIG. 5) configured to apply an erase voltage (VERS in FIG. 7b) or 35a pass voltage to a plurality of word lines coupled to the memory block in the erase operation; and 
     a page buffer group ([430] in FIG. 4 and FIG. 6) configured to apply an erase inhibit voltage (VINH in FIG. 7b) or an erase allow voltage (0V in FIG. 7b) to bit lines coupled to the memory block in the 5erase operation.

Regarding claim 9:  Lee_140 (FIG. 1c, FIG. 7a-c) teaches a method for operating a memory device, the method comprising:
     programming memory cells (see FIG. 7a; [0091-0092]) in [from] an erase state (erase state 132 in FIG. 1c), which are coupled to a selected word line (a world line receiving VWL [SEL]= VPGM of –6V to -10V) in a memory block when the threshold voltage of each of the memory cells is decreased to be less than the [a] set level (VEV 135 in FIG. 1c) by using a hole injection method ([0033]),
     wherein each of the memory cells in the erase state has a threshold voltage greater than or equal to a [the] set voltage level (as seen in FIG. 1c).

Regarding claim 17:  Lee_140 (FIG. 1c, FIG. 7a-c) teaches a method for operating a memory device, the method comprising:
     erasing memory cells (see FIG. 7b; [0093-0094]) in [from] a program state, which are coupled to at least one selected word line (a world line receiving VWL [SEL]= VERS of 15V to 20V) in a memory block when a threshold voltage
of each of the memory cells is increased to be the [a] set level or higher (VEV 135 or higher in FIG. 1c) by using an electron charging method (hot electron injection; [0033]),
     wherein each of the memory cells in the program state has a threshold voltage less than a [the] set voltage level (as seen in FIG. 1c).

Regarding claim 18: Lee_140 (FIG. 4; FIG. 7b) teaches the method of claim 17, wherein the erasing of the memory
cells by using the electron charging method includes:
     applying an erase allow voltage to selected bit lines (bit lines receiving 0V as seen in FIG. 7b) among a plurality of bit lines of the memory block; and
     applying an erase voltage (VERS as seen in FIG. 7b) to the at least one selected word line (a word line receiving the voltage VWL[SEL]) among a plurality of word lines coupled to the memory block, and
     wherein memory cells coupled to the selected bit lines and the at
least one selected word line are erased when [,wherein] threshold voltages of the
memory cells are increased (see 112 rejection above) by electrons introduced into a charge storage layer (the threshold voltages of the memory cells increase due to the hot electron injection, and the cells become erased; [0033]).

Regarding claim 19:  Lee_140 (FIG. 7b) teaches the method of claim 18, wherein an erase inhibit voltage (VINH) higher than the erase allow voltage is applied to unselected bit lines among the plurality of bit lines (VINH= 7.5V to 10V as disclosed in [0094], which is higher than the erase allow voltage of 0V).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Joo (US 2012/0044771 A1)..

Regarding claim 3:  Lee teaches the memory device of claim 2, wherein the voltage generating circuit applies the first program 34operation voltage to a selected word line among the plurality of word lines in the program operation (FIG. 3b), and wherein, at the same time the first program operation voltage is applied to the selected word line, the page buffer group increases a potential level of 5channel of strings (MS0 and MC0 in series) corresponding to selected bit lines among the bit lines by applying the program allow voltage (5V) to the selected bit lines, and applies the program inhibit voltage (0V) to unselected bit lines among the bit lines.
Lee dos not specifically teach applying, after the first program operation voltage is applied to the selected word line, the program allow voltage to selected bit lines.
 Joo ([0009, 0013]) teaches applying, after a program operation voltage is applied to a selected word line, a program allow voltage, ground voltage, to a selected bit line.
It would have bee obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Joo into the device and/or method of Lee in a manner such that after the first program operation voltage is applied to the selected word line, the program allow voltage and/or inhibit voltage would be applied to selected bit lines.  The motivation would be to provided the biases necessary for programming at an alternative relative timing that would still be suitable for causing the hole injection needed for programming.  Furthermore, one of ordinary skill in the art recognizes that as long as the application of voltage biases to the selected word line and to the bit lines overlap in time that same result of hole injection would be achieved.

Claim(s) 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee_140 in view of Wu (US 2008/0266980 A1).

Regarding claim 7:  Lee_140 teaches the device of claim 6, 
wherein the voltage generating circuit applies the erase voltage to a selected word line among the plurality of word lines (VERS is applied to a selected word line in FIG. 7b; see VWL[SEL]), wherein the page buffer group applies the erase allow voltage (0V in FIG. 7b) to selected bit lines among the bit lines and applies the erase inhibit voltage (VINH in FIG. 7b) to the other unselected bit lines among the bit lines in the erase operation, 15, and the erase inhibit voltage (7.5V is disclosed in [0094]) is higher than the erase allow voltage (0V is disclosed in FIG. 7b and [0094]).
     

     Lee_140 does not specifically teach the voltage generating circuit applies a 10pass voltage to unselected word lines among the plurality of word lines in the erase operation, wherein the erase voltage is higher than the pass voltage.
     Wu teaches an operation on a memory type, similar to that of Lee_140, wherein electrons are injected into the storage layer of a selected memory cell by applying a pass voltage Vpass to unselected word lines (see FIG. 3 or FIG. 5; [0037-0044]; [0048-0051]).  Wu discloses that the pass voltage just needs to be sufficiently high enough to turn on a transistor to pass a bit line voltage (see[0040] and [0051] of Wu).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the device and/or method of Lee_140 in a manner such that a pass voltage similar to that of Wu would be applied to unselected word lines among the plurality of word lines in the erase operation, wherein the erase voltage, 20V for example, would be higher than the pass voltage since one would  want to only turn on a transistor on a non-selected word line without erasing or programming data in the said transistor.  The motivation to do so would have been to use a suitable alternative bias during erasing, wherein a Vpass voltage would serve to turn on a transistor device to pass a bit line voltage, and the combination of the biases would generate and cause electrons to move into the storage layer as disclosed by Wu using a double-side-bias injection (FIG. 3 of Wu; [0040] of Wu) or FN tunneling ( FIG. 5 of Wu; [0049] of Wu).

Regarding claim 8:  Lee_140 as modified above teaches the memory device of claim 7, 20wherein electrons are introduced (injected) into a charge storage layer of memory cells coupled to the selected word line and the selected bit lines by the erase voltage and the erase allow voltage in the erase operation ([0033] of Lee_140), and wherein the memory cells coupled to the selected word line and the 36selected bit lines are erased when threshold voltages of the memory cells are increased (FIG. 1c; electrons being injected onto the storage layer of such a transistor inherently increase the threshold voltage due to the laws of physics).

Regarding claim 20:  Lee_140 does not specifically teach claim 18, wherein a pass voltage is applied to unselected word lines among the plurality of word lines.
     Wu teaches an operation on a memory type similar to that of Lee_140, wherein electrons are injected into the storage layer of a selected memory cell by applying a pass voltage Vpass to unselected word lines (see FIG. 3 or FIG. 5; [0037-0044]; [0048-0051]).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the device and/or method of Lee_140 in a manner such that a pass voltage, similar to that of Wu, would be applied to unselected word lines among the plurality of word lines.  The motivation to do so would have been to use a suitable alternative bias during erasing, wherein a Vpass voltage would serve to turn on a transistor device to pass a bit line voltage, and the combination of the biases would generate and cause electrons to move into the storage layer as disclosed by Wu using a double-side-bias injection (FIG. 3 of Wu; [0040] of Wu) or FN tunneling ( FIG. 5 of Wu; [0049] of Wu).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827